Citation Nr: 0839386	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from April 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  By the same decision, the RO also denied the 
veteran service connection for post traumatic stress 
disorder, bilateral foot condition, bilateral eye condition, 
skin cancer, and nervous condition.  However, the veteran 
only expressed disagreement with the denial of service 
connection for bilateral hearing loss and tinnitus in his 
Notice of Disagreement and, consequently, these are the only 
issues before the Board at this time.     


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing hearing loss and the veteran's active 
military service.

3.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and sensorineural hearing 
loss may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in February 2005, prior to the August 2005 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the veteran was not specifically 
advised regarding the  elements of disability rating(s) and 
effective date(s).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the notice defect with respect to 
these elements is deemed harmless error in this case.  The 
veteran's claims are being denied for reasons explained below 
and, consequently, no disability rating or effective date 
will be assigned. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues decided herein are in the claims 
folder.  Nothing indicates that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, the veteran was afforded a 
VA examination in June 2005 with respect to both of his 
claims on appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, supra.

III.	Service Connection

The veteran contends that he currently has hearing loss and 
tinnitus due to in-service noise exposure.  Specifically, he 
maintains that his military occupational specialty (MOS) of 
an airframe repairer exposed him to acoustic trauma because 
he worked with aircrafts on a daily basis without ear 
protection.   

Initially, the Board notes that the competent medical 
evidence of record shows that the veteran has a current 
diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  

The Board acknowledges that the veteran's account of his in-
service noise exposure is consistent with his MOS of airframe 
repairer.  However, the service treatment records are 
negative for any documentation, findings, or notations 
regarding any 


hearing problems or tinnitus.  Furthermore, the veteran's 
hearing was found to be within normal levels in the January 
1972 separation examination report.  In a concurrent Report 
of Medical History, the veteran also indicated that he had 
not experienced hearing loss or any ear, nose or throat 
trouble.  

The Board notes that there is no competent medical evidence 
on file of either a hearing loss disability, as defined by 38 
C.F.R. § 3.385, or tinnitus until the June 2005 VA medical 
examination, approximately 33 years after the veteran's 
separation from active service.  The Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).

The Board further notes that no competent medical evidence is 
of record which relates either the veteran's hearing loss or 
his tinnitus to active service or his sensorineural hearing 
loss to service on a presumptive basis.  In fact, the only 
competent medical evidence of record to address the etiology 
of these disabilities is the June 2005 VA examination, which 
contains opinions against these disabilities being causally 
related to such service.  The examiner reviewed the claims 
folder, including the veteran's service treatment records.  
The examiner noted that the October 1968 entrance examination 
report evaluated the veteran's hearing as normal.  However, 
he also indicated that the accompanying audiogram revealed 
mild hearing loss.  Even so, he noted that there was no 
evidence of hearing loss or 


tinnitus during service and that the veteran's hearing was 
evaluated as normal on the separation examination report.  
The examiner further noted that the veteran's hearing was not 
tested at the 3000 Hertz and 6000 Hertz levels upon 
separation.  However, the examiner explained that exposure to 
noise of the type that the veteran was exposed to during 
service, results in high frequency loss with the most effect 
generally observed at 4000 Hertz at the initial stages and 
that the veteran had normal hearing at the 4000 Hertz 
frequency level in the separation examination report.  
Furthermore, the examiner noted that the 33 year gap after 
the veteran's separation from service did not contain any 
evidence regarding  hearing loss and tinnitus.  Based on his 
review of the claims folder and examination of the veteran, 
the examiner noted a diagnosis of bilateral asymmetric high 
frequency sensorineural hearing loss.  The examiner opined it 
was not at least likely as not that the veteran's current 
bilateral hearing loss and tinnitus were related to military 
service.  The Board finds the examiner's opinion highly 
probative as it is based on a supporting rationale that is 
consistent with the competent medical evidence of record.  

Lastly, the Board notes that the only evidence of record that 
relates the veteran's bilateral hearing loss and tinnitus to 
active service is the veteran's own statements.  While the 
veteran is competent to report the presence of his 
conditions, he is not competent to attribute the disability 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, his opinion regarding the 
etiology of his bilateral hearing loss and tinnitus is 
afforded low probative value.  This is particularly so as the 
service treatment records are silent as to any complaints of, 
diagnosis of or treatment for bilateral hearing loss and 
tinnitus and there is no evidence of the veteran's complaints 
of these conditions until many years after service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss and tinnitus.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


